UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 19, 2008 CHESAPEAKE ENERGY CORPORATION (Exact name of Registrant as specified in its Charter) Oklahoma 1-13726 73-1395733 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 6100 North Western Avenue, Oklahoma City, Oklahoma 73118 (Address of principal executive offices) (Zip Code) (405) 848-8000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): * Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) * Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) * Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) * Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01 Other Events. On May 19, 2008, Chesapeake Energy Corporation (the "Company") issued a press release announcing an offering of $800 million of senior notes due 2018 and also issued a press releaseannouncing an offering of$500 million ofcontingent convertible notes due 2038.Copies of these press releases are attached hereto as exhibits 99.1 and 99.2. On May 20, 2008, the Comapny issued a press release announcing the pricing of the previously announced offering of senior notes due 2018 andalso issued a press release announcing the pricing of the previously announced offering of contingent convertible notes due 2038.Copies of these press releases are attached hereto as exhibits 99.3 and 99.4. Section 9 – Financial Statements and Exhibits Item 9.01Final Statements and Exhibits (c) Exhibits Exhibit No. Document Description 99.1 Press release dated May 19, 2008 announcing offering of $800 million of senior notes due 2018 99.2 Press release dated May 19, 2008 announcing offering of $500 million of contingent convertible senior notes due 2038 99.3 Press release dated May 20, 2008 announcing pricing of 7.25% Senior Notes due 2018 99.4 Press release dated May 20, 2008 announcing pricing of 2.25% Contingent Convertible Senior Notes due 2038 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHESAPEAKE ENERGY CORPORATION May 23, 2008 By: /s/Jennifer M. Grigsby Jennifer M. Grigsby Senior Vice President, Treasurer and Corporate Secretary EXHIBIT INDEX Exhibit No. Document Description 99.1 Press release dated May 19, 2008 announcing offering of $800 million of senior notes due 2018 99.2 Press release dated May 19, 2008 announcing offering of $500 million of contingent convertible senior notes due 2038 99.3 Press release dated May 20, 2008 announcing pricing of 7.25% Senior Notes due 2018 99.4 Press release dated May 20, 2008 announcing pricing of 2.25% Contingent Convertible Senior Notes due 2038
